OFFICE   OF THE          AlTORNEY          GENERAL         OF TEXAS

                                             AUSTIN




Ronornbls Gewi B. Turner
Ms trlct      At tornay
sohll8oa     county
Clsburw,       Texa8

Laar   tjir:                            Qplnlon        No.    c-4597
                                        Iu:      Uay an              oounty
                                                              uai8tant        attorney
                                                 nooi~a  oo.~aasatlon     u nder l do -
                                                 llnqucnt tax aoatpot      rhlah he
                                                 an$,uwl into prior to Id8 eppclnt-
                                                 m8bt a 8l8818tuot    06uaty   attorney?

          Tour letter of Kay le,.-ltk, rcqucdlng                                  our opinion
oa the above 8tatsd quortlocl r&d8 a8 rollow8:

             “Your latter 0X tLte 8tb    Inrtanaa Qirootad
       to R. L. cro8lar.wgethar      vr&th 4opy or- your opln-
       ion Yo. Q-S448.&4108oa      thor4ln, duly rooolr8&
       As Yr. Crodrr   .lr shortly   to lat4t the United
       Stat.8 Naval Rsssiro    aa& not lmrisg   th8 tiaoto
       do 00    hkm+lr         askd 18         t4 ~r4pu-4        ror him 8
       brief    on the. question
                              w?~$oL ho aubrittd    to you
       la hi8 lattoror   the eth.:~In8,t&nceror your opia-
       loo pftn r4rerbooo to WIO rip&t Of hi8 lssl8-
       -a t.;J. 1: mtda*ia,   .t0~444h    44w6d0118     04
       dellnquorrt t8x48 ooll84.~06 podor a oontrrct
       mater04 lntiy..~i~hJ6he8ca Couatf,   prior tc hl8
       appolnt~4nt.,ar.lu818krrt County Attornw.

             "It 18 $y t+l.nteadtng
       Yr.' lkaldulr, kdotant
                                     th4 ordo?
                                County Attorn47,
                                                 pXo$;wi~;~             l
       protider0r         tp        p4mot       or    4ry    8rl4r7    to   his   out
       0r   aaf sou0,pf        or        ftuadr. It la al80
                                     othat     publio
       8y undor8tun4lag   that the  ooatxuat  rolrtlng to
       tba oolloatkm    of dollaqusot taxa8 8x)lmm    tbw
       Slmt 68~ of 3oooaber. 1948.

             -flUbPit the r0iimi~ ror 7our 4oasld4r8-
       tionr   Artlola  7sr6, R. c. 8. adcoo lt the but7 0r
       th0 c o tta 7Attorney to rile lult8 rot th* 401140-
       ti0n 0r a4llnqud                kx44,         eta.
       *krtlola    735        N. C. 3. euthOrl.4.
                                              t:!. COUI-
mloalonera Court         or    any   oounty     after
                                                 expire-     the
tloa of thirty d8)r notice In rrltlng to the
County Attorney   to fllo Urllnpusnt      tar suit4
toe hi4 rallure   to ar. 40    ahall a e4m it naoaa-
nary cxpieant,   4uld Coan i oritnx.va Cant    may oon-
tract *it.h 4oy ocmpstant     .:ttorny to 4nr0r04 or
aa8l.t ln the 4a~oroaaant or tb4 ooll.otion 0r
any *tat4 mnil aounty   tax40   ror a peroontwa     or
the taxaa, eta., eotwny        001140t4a,   4t0.

      The  oontraot  botroan   tbs County  enA irr.
&LlldWlB for th0 oO~.liact~on of tbe  da~lnyu.At
taxes 11 still In rorsa    bad dr4Ot ad ha ha4
alooa tha Oat8 of aeaa boan 4ngc43.d ln aarrying
out it. tsrsa onb p4rlriona.

       -34 Tsx4.    JUri8yrud.n4.,             ycc&a      607,     it   la
aaid tha dr;tfea or 8s kaiotant                     are     to ba per-
fomod  ln aonn44tiaa  alth ma                  under        t&4 dlrao-
tlon Or the yrinoi*I.

      *III Waopar ~8. &&wart $8 9. X. (86) 612,
hi di.OtI.8itbg,tha &.&?fag or tha rOr6 *A..b-
tant' tha   OcUrt 8tatti that it i. uniV.r.8117
dufln.4 48 0X&4 RhO 4148, h415i8 Or 488i.t.  4ll4.0
that the WOra 'h88i.t8Jit'  il44448a~i~ iqli.8
that the dutlea are to bo performed ln oaenae-
tlon with end unbar tha alrectloa or t&a Supar-
latutlaat, ia dlaoua8la6   ths dutiaa ot an Aada-
tant County Su~orlataadant.

      "It la c ma to ~8 that in as awh  18 the Stat-
uta felled to aaka it ktho duty OT the A#riStant
Cotmtf Attorney to 801144t the dallaquant    tax88
ati 1~ as nuoh aa th4 8tatuta alao by impliac-
tlon givea the Count7 Attommy the right     to
re**,    in l&a dl*oratloa,   to file 4ult for th*
oo~.4tlon  of dallaqusat    tax.., and autbcJrl.*
th. C.~aalon4ra     court to enter into oontnct
rltb am.  campatomt   attorney   for the OOll.4tl0a
of the dalinqurat         taxer;      and     the    fast     that      the
coatnot   for the        oolla4tloa    of t&a a4llawisat
tixaa ant1 a4t.a         th4 apsmlntm4nt of de       atto+
n.7  aa Aaalatmt         Couaty  Attornay,   coupled with
t,ba fact  thet    hi*    8ppOilXtCIO.t        4.    k.8ifdIlt
 Honorable       Gecn    t. ;umur,         pat;e 2



         Cotu&ttorw,          dew   not  provide for the wy-
         r4ot  or any    nlury    or ooffiponsatlon from the
        s0tuey runas 0r mnf otbnr public runam for hla
        a4rvi440     am Asalataat    County Attorney,    it 18
        a7 JuQaant      that Yr. Baul4rla rould be author-
        lad     under tbs Ia* to oontlaas       to eolloot hi8
        ootiaaI0~        on tbh dallnquant     tax awtraot    .
        uatll the explrntion        0r samn an& alma aiaobKrgn
        the dutia8     (18 &salstant    County Attorney at the
        aaae tiaa.

                 ‘Your opidoo   wit.-             refsrenoe     to the above
        m6ttsr     till be greatly            lppreolated."
              titiole WOE 8114 Artlcla 331, %mxm*a     Annotatad
Civil    &atotoa,    luthorlto oount7 ltto r a r y
                                                 bya consent
                                                      ,        of                         the
Comd8sioner8*    Court to 8ppoint in rrftiog 0110or uora aaaia-
tanta for their re8paotlro oountloa, wbo aball baVe the same
powora.  rut&tit7   end qwi:rio~ti0~     aa their priwip&l8.
8uob laolmtults,   bdore ontulng 011 ihe dutlaa 0r thalr
Or r io ~Oy“8hl  8ii
                  oohtaka    the offlolr~ oeth wr.lob aball be 4n-
dorae     upon their           appofntmoata tithe  oath and lppctitaent
aball    be rseeH86            6ad d8pO81fr4 in ths Ooud7  olerkf8  OfflOe.

                Our    opblon      hlo.    0-088,     among other         thln&8, holds
la &toot that  the Co~88i01un*     Court la LWLeathorild
to ooatraot rlth or to o&y a oouatx attorney a peroontage
   delinquhmt          t8XO8     001180t.6.

           ln opl8loa Ro. O-169P,
                                .     thla dspnrtasnt held in ro8-
pOfi.0 t0 the rOllOWing @M8tlOli1      Ila7 a oountr ettornq   rspr4-
88mt a a ip do p a dwtlo h wl 6i8triOt   0i th e lu o OeuM .~in
fP0 OOllOOtiO8 Or dOtinqUWf       -X*8 8n4 tb8 filing   Or -4   in-
tOWOllt:Oll      iti tiX   Suit8      iR    at8     bOhalf'?"    th8fr

                Vroa     a oowibemtion               Of tbs     Soraolq      8trt-
        at.8    It ia lr idwt f h a t
                                    tb0
                                      0rrs0O  0r 00tid7  lt-
        torn67 i8 laoaapatlble with the dutira     or a do-
        llnqunat tar 8ttorna7   ror cm indapmadant   lobool
        dlmtrlot loaoted  in tbo aemo oounty l~asuoh 8s
        ho algbt bo required  to tak8  lome eotlon am do-
        llnaumt       tax attorney   for the lndapandent                   aobool
        418trlct      rhloh al&t   re8ult la the oount7                    au8trlln-
        I-   8-8      iOatS Or it8 tmx,mv4?ltl4."

           we a la 0       y o urltt8IltiOll tO 051tniOu8Ro. o-89,
                    dlr eo t
Ho. o-2410 (oonrereno~ oplalon uo. sios) and HO. o-2610 0r this
daprtu4nt.    CogBa  of all the above nmntinned    opinion8 are UI-
01084d ror your oon3enleaoe.
                                                                                                    i
                                                                                                        .; : .‘,




 Honorable        Goan     b. Turner,       Paga    4



                                 aupre,
                  Under Article X51,      an aaalatant   county    OL-
 tom47         ~oaaOaaO8
                   the Sam    powarm, authority     and ,uallfloatlona
as hla principal.    Thersrora,    It would mturally      r0ii~    thrit
lm (the saalatnnt   county attorney)     would have the 4am4 duties
km his prinolpal.    The duty or opll4otln(l dalinqueat tax48
la lapoad upon the county attorney by statute.            It   la apparent
that  Lhe aamo duty is Imposed on the amalatant        of tba county
attorna7. A8 tbe county rttornoy oannot oontmot             with  fha
oowty   to oolleot dOlinQUO8t    taxes neltbor 0~16      bla 888iShnt.
Under tha f'rota aa,abova St8t@d,      tba 888i8tMt    ulll ba psrfom-
ing all the duties of the oouaty attorney        during the abnsnas
of sold count7 attorn4': uh4n he la in the n@vU Hsaerve.

                  Artiolo     7?35,       vamOn'8       Aonotatad      Clrll    Statutoa,     au-
thorlzoa th4 Comalaalon4n~     Court of 41~7 aountp afterth4 4x-
plratlon of thirty aay8* notloo ln writing to the count7 at-
torn07 to iilo delinquent  tax   suits, and his railuro to do so
shall d4om It neca8aar7 awl lxpsblont, add Cad.aaloaara*
Court may oontmot   with an7 oo=potaat attorney to anforo4 or
ra8i8t in th elnrorely or th4 eolleotioa of an7 atatr and
oountytaxaa for 8 p0monta6O      0r the taxoa,  eta., aotually
00ii00taa.
                  In flaw o f th efo r e g o & fea ts
                                                    a06                  lUth Or ftie8,
                                                                                     It
la   o u r o p la lo o     tbat      imp0804 vpon the 888iS-
                                   tb a   lw4   but7     18
tant oount7 lttornoy to oolloat Pdlnquont tax*8 a8 la imposed
upon     tba    aetmt~
                     ltto r m y .It           our rurthor opinion that the
                                                   is
888lstant         county     ltto r a o in
                                        y q uestio bna ano a uth o r ity
                                                                      to
OOlhOt         dOliJl,UOllt tOX.8          UUdOr    tho   OOUtmOt       in   qUO8tiOU      Okad
rw*iva         th6   oospuuatfonprorlded ror in 8814 oontmat.        xr
  th 0   lSS%dWt OOWt7 8ttOr & O       Oy
                                        O~OOtS @aid dOlia & Uent    tdXe8,
  ho nuat 60 80 in th4 oap8olt7 4r hi8 prinoipal a8 roqulrad
 @nQ WtbOrh.6       b7 8t&Ute,      and not by virtU8   Of OO~t~Ot.
,xt    i8 our forthor oplnlon that thO dutiO8 or On ualatant
 oolultf    lttomay  am  ia8Oq)StiblO      with the dutlea 0r (L aan-
  ;uOnt    tax attorno7 for t&LO 08Mt7.       TbemforL,   the above atat-
  id qu4atlon la aakwered in the w&atIto.

                 Tmatl~           that tho foregohe           rully     lnmwo r a   your    ln-
qulry,      we am

                                                               Yours     very    truly